DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive. With regards to independent claims 1 and 13 Applicant argues that the cited reference Sangu does not teach or disclose the claim limitation “detecting an optical path length of the irradiated laser beam based on laser feedback interferometry”.   Applicant states that Sangu cannot teach this because the light beams disclosed in Fig. 9 of Sangu intersect each other at an angle.  Applicant further argues that secondary reference cannot read on said claim limitation because Eash does not teach or disclose determining an optical path length.  However Sangu does disclose detecting an optical path length in paragraph 0140 and Eash was introduced to show that laser feedback interferometry, which is disclosed in paragraph 0036 of Eash et al, was well known in the art and would have been obvious to include in the invention of Sangu to one of ordinary skill in the art.  The rejection is sustained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sangu et al (pub # 20200285058) in view of Eash et al (pub # 20200026350).
Consider claim 1. Sangu et al teaches a method for operating a pair of smart glasses (Fig. 1 and paragraph 0038, eyeglass-shaped support 20).
comprising an input unit and/or output unit (Fig. 18 and at least paragraph 0210, retinal projection display 60).
and a gaze detection arrangement, (See at least paragraph 0064, A tracking operation of the pupil-position detecting device 10 to an eyeball movement).
wherein the gaze detection arrangement detects any eye movement of an eye (paragraph 0064).
by the method comprising the steps of: 
irradiating at least one wavelength-modulated laser beam onto the eye, (See at least paragraph 0047, The VCSEL 1, which includes a plurality of light emitting portion, provides high-speed modulation. The laser beam emitted on the eyeball is time-modulated, and a component having a modulation frequency adopted for the incident laser beam is extracted from a signal output from the PSD.  Also see at least paragraph 0042 that discloses the laser beams emitted from the VCSEL 1 desirably have a wavelength of near infrared light which is invisible light not to interrupt visual recognition by a “person” whose pupil position is to be detected). 
detecting an optical path length of the irradiated laser beam based on laser feedback interferometry of the irradiated laser beam and the portion of the laser beam backscattered from the eye, (See at least Fig. 9 and paragraph 0133, an off-axis optical system includes an optical path 91 (an optical path indicated by a broken line) of a laser beam from a VCSEL 1 to a concave mirror 2, an optical path 92 (an optical path indicated by a one-dot chain line) from the concave mirror 2 to an eyeball 30 or a cornea 32, and an optical path 93 (an optical path indicated by a two-dot chain line) from the cornea 32 to a PSD 3. The optical path 91 intersects with the optical path 93, and hence the optical path length can be increased.).
and wherein the input unit and/or output unit is operated based on the optical path length and/or the eye velocity. (See at least paragraph 0216, The deflection angle of the scanning mirror 62 and the light emission of the RGB laser source 61 are controlled in accordance with the position of the pupil 31 detected by the pupil-position detecting device 10, to re-write a projection angle of an image or an image content. Thus, an image tracking (eye-tracking) a change in the position of the pupil 31 due to the eyeball movement can be formed on the retina 33, thus operating the retinal projection display 60 based on the tracking of the eye movement of the user which detects optical path length as previously shown in at least paragraph 0133).

Sangu et al does not specifically disclose detecting a Doppler shift of the irradiated laser beam and the backscattered portion based on the laser feedback interferometry, and detecting an eye velocity based on the Doppler shift.  However in the same field of endeavor Eash et al in at least paragraph 0036 discloses “In another embodiment, laser Doppler interferometry is used to track the eye position. A laser reflects off of the surface of the eye and interferes with a reference laser beam. The photo detector reads the interference pattern. The periodic variation of the feedback in the interference is used to measure the Doppler frequency and calculate the eye's velocity and relative position.”.  Therefore it would have been obvious to one of ordinary skill in the art to combine the method of calculating a user’s eye velocity based on laser Doppler interferometry as disclosed by Eash et al with the system and method of Sangu et al in order to provide a system that uses lower cost sensors, reduce processing power, and reduced power consumption, providing an overall improved system compared to camera based eye tracking systems (Eash et al paragraph 0023).

Consider claim 13. Sangu et al teaches a pair of smart glasses, (Fig. 1 and paragraph 0038, eyeglass-shaped support 20). comprising: 
an input unit and/or output unit arranged to receive an input from the user and/or output an output to the user; (Fig. 18 and at least paragraph 0210, retinal projection display 60).
and a gaze detection arrangement for detecting any eye movement of an eye, (See at least paragraph 0064, A tracking operation of the pupil-position detecting device 10 to an eyeball movement).
wherein the gaze detection arrangement comprises a laser device adapted to irradiate at least one laser beam to the eye, (See at least paragraph 0047, The VCSEL 1, which includes a plurality of light emitting portion, provides high-speed modulation. The laser beam emitted on the eyeball is time-modulated, and a component having a modulation frequency adopted for the incident laser beam is extracted from a signal output from the PSD.  Also see at least paragraph 0042 that discloses the laser beams emitted from the VCSEL 1 desirably have a wavelength of near infrared light which is invisible light not to interrupt visual recognition by a “person” whose pupil position is to be detected). 
and a control device adapted to operate the laser device, and wherein the smart glasses are adapted to: 
irradiate the at least one laser beam onto the eye, (See at least paragraph 0047, The VCSEL 1, which includes a plurality of light emitting portion, provides high-speed modulation. The laser beam emitted on the eyeball is time-modulated, and a component having a modulation frequency adopted for the incident laser beam is extracted from a signal output from the PSD.  Also see at least paragraph 0042 that discloses the laser beams emitted from the VCSEL 1 desirably have a wavelength of near infrared light which is invisible light not to interrupt visual recognition by a “person” whose pupil position is to be detected).
detect an optical path length of the irradiated laser beam based on laser feedback interferometry of the irradiated laser beam and the portion of the laser beam backscattered from the eye, (See at least Fig. 9 and paragraph 0133, an off-axis optical system includes an optical path 91 (an optical path indicated by a broken line) of a laser beam from a VCSEL 1 to a concave mirror 2, an optical path 92 (an optical path indicated by a one-dot chain line) from the concave mirror 2 to an eyeball 30 or a cornea 32, and an optical path 93 (an optical path indicated by a two-dot chain line) from the cornea 32 to a PSD 3. The optical path 91 intersects with the optical path 93, and hence the optical path length can be increased.).
and wherein the input unit and/or output unit is operated based on the optical path length and/or the eye velocity. (See at least paragraph 0216, The deflection angle of the scanning mirror 62 and the light emission of the RGB laser source 61 are controlled in accordance with the position of the pupil 31 detected by the pupil-position detecting device 10, to re-write a projection angle of an image or an image content. Thus, an image tracking (eye-tracking) a change in the position of the pupil 31 due to the eyeball movement can be formed on the retina 33, thus operating the retinal projection display 60 based on the tracking of the eye movement of the user which detects optical path length as previously shown in at least paragraph 0133).

Sangu et al does not specifically disclose detect a Doppler shift of the irradiated laser beam and the backscattered portion based on the laser feedback interferometry, and detect an eye velocity based on the Doppler shift,.  However in the same field of endeavor Eash et al in at least paragraph 0036 discloses “In another embodiment, laser Doppler interferometry is used to track the eye position. A laser reflects off of the surface of the eye and interferes with a reference laser beam. The photo detector reads the interference pattern. The periodic variation of the feedback in the interference is used to measure the Doppler frequency and calculate the eye's velocity and relative position.”.  Therefore it would have been obvious to one of ordinary skill in the art to combine the method of calculating a user’s eye velocity based on laser Doppler interferometry as disclosed by Eash et al with the system and method of Sangu et al in order to provide a system that uses lower cost sensors, reduce processing power, and reduced power consumption, providing an overall improved system compared to camera based eye tracking systems (Eash et al paragraph 0023).

Consider claim 2.  Sangu et al does not specifically disclose the method according to claim 1, wherein the input unit and/or output unit is activated or deactivated based on the optical path length and/or the eye velocity. 
However Eash et al teaches wherein the input unit and/or output unit is activated or deactivated based on the optical path length and/or the eye velocity. (See at least Fig. 7 and paragraphs 0117-0120 where Eash et al discloses a method of turning off a camera (input/output unit) by determining whether the relative motion data (eye velocity) is accurate, thus deactivating the input/output unit based on the eye velocity).  
Therefore it would have been obvious to one of ordinary skill in the art to combine the system and method of Eash et al with the system and method of Sangu et al in order to provide a system that uses lower cost sensors, reduce processing power, and reduced power consumption, providing an overall improved system compared to camera based eye tracking systems (Eash et al paragraph 0023).Consider claim 3. Sangu et al further teaches the method according to claim 1, wherein the gaze detection arrangement directs a single laser beam towards the eye, (See at least paragraph 0043, VCSEL emits a single laser beam Lo).
wherein it is detected when the single laser beam enters into the eye through a pupil, (paragraph 0046 and Fig. 3A, laser beam L1 which is just laser beam Lo reflected off of mirror 2 is incident on the center of the pupil 31). 
based on the detected optical path length, and wherein the input unit and/or output unit and/or a portion of the gaze detection arrangement is operated, based on the detected entrance of the single laser beam into the eye. (See at least paragraph 0216, The deflection angle of the scanning mirror 62 and the light emission of the RGB laser source 61 are controlled in accordance with the position of the pupil 31 detected by the pupil-position detecting device 10, to re-write a projection angle of an image or an image content. Thus, an image tracking (eye-tracking) a change in the position of the pupil 31 due to the eyeball movement can be formed on the retina 33, thus operating the retinal projection display 60 based on the tracking of the eye movement of the user which detects optical path length as previously shown in at least paragraph 0133).

Consider claim 4. Sangu et al further teaches the method according claim 1, wherein an eye gesture is detected based on the optical path length and/or the eye velocity, and wherein the input unit and/or output unit is operated based on a detected predefined eye gesture. (See at least paragraph 0073 where Sangu discloses that the rotation movement of the eyeball is detected, thus detecting an eye gesture).Consider claim 5. Sangu et al further teaches The method according to claim 1, claims, wherein the input unit and/or output unit comprises an image projection unit projecting an image onto a retina. (Fig. 18 and at least paragraph 0210, retinal projection display 60).Consider claim 6. Sangu et al further teaches the method according to claim 5, wherein image parameters of the image projected by the image projection unit are adjusted based on the optical path length and/or eye velocity. (See at least paragraph 0216, The deflection angle of the scanning mirror 62 and the light emission of the RGB laser source 61 are controlled in accordance with the position of the pupil 31 detected by the pupil-position detecting device 10, to re-write a projection angle of an image or an image content. Thus, an image tracking (eye-tracking) a change in the position of the pupil 31 due to the eyeball movement can be formed on the retina 33, thus operating the retinal projection display 60 based on the tracking of the eye movement of the user which detects optical path length as previously shown in at least paragraph 0133).

Consider claim 8. Eash et al further teaches  the method according to claim 1, further comprising the steps of: detecting maximum eye velocity during eye movement, and predicting an eye movement end position based on the maximum eye velocity, wherein the input unit and/or output unit is operated based on the eye movement end position, preferably wherein the image parameters of the image projected by the image projection unit are adjusted based on the eye movement end position. (See at least paragraphs 0028 and 0057, In one embodiment, the system includes a position predictor 150. The position predictor 150 utilizes the relative position data and detects when a particular eye movement is started and predicts the eye movement. For example, for saccadic movement, the position predictor 150 detects the point of peak velocity and uses this estimate, along with the movement vector, to predict the end point of the saccadic eye movement. The end point defines the ending location and the ending time of the saccade.). Therefore it would have been obvious to one of ordinary skill in the art to combine the method of predict eye movement based on the user’s eye velocity as disclosed by Eash et al with the system and method of Sangu et al in order to provide a system that uses lower cost sensors, reduce processing power, and reduced power consumption, providing an overall improved system compared to camera based eye tracking systems (Eash et al paragraph 0023).
Consider claim 9. Sangu et al further teaches the method according to claim 1, claims, wherein the input unit and/or output unit comprises a sound reproduction unit and/or an electronic user device, which is preferably provided as a separate device. (See at least paragraph 0217, However, the retinal projection display 60 is not limited to an apparatus that is directly mounted on the head of a “person”, and may be an apparatus that is indirectly mounted on the head of a “person” via a member such as a securing portion (head-mounted display).).Consider claim 10. Eash et al further teaches The method according to claim 1, wherein a lid closure of the eye is detected, based on the optical path length and/or the eye velocity. (See at least paragraph 0059, In one embodiment the system accounts for a user's blinking, so that it does not cause false indications of eye movement). Therefore it would have been obvious to one of ordinary skill in the art to combine the method of detecting the lid closure of the eye as disclosed by Eash et al with the system and method of Sangu et al in order to provide a system that does not cause false indications of eye movement.Consider claim 11. Sangu et al further teaches the method according to claim 1, wherein at least a portion of the eye tracking arrangement is active at all times. (See at least paragraph 0093, the ROM 102 stores programs and data of, for example, a basic input/output system (BIOS) and an operating system (OS) that are executed when the processor 100 is activated.).Consider claim 14. Sangu et al further teaches the pair of smart glasses according to claim 13, wherein the laser device comprises at least one surface emitter having a photodiode integrated therein. (See at least paragraph 0037, a vertical cavity surface emitting laser (VCSEL) 1).Consider claim 15. Sangu et al further teaches the pair of smart glasses according to claim 14, wherein the at least one surface emitter having a photodiode integrated therein is arranged on a spectacle frame, which especially surrounds a spectacle lens, and/or on a spectacle temple, and/or in a spectacle lens. (Fig. 1 and paragraph 0038, the VCSEL 1, the concave mirror 2, and the PSD 3 are disposed on an optical-system support 4. The optical-system support 4 is secured to an eyeglass frame 22 of an eyeglass-shaped support 20).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sangu et al (pub # 20200285058) in view of Eash et al (pub # 20200026350) as applied to claim 6 above, and further in view of Bailey et al (pub # 20160274365).

Consider claim 7. Sangu et al in view of Eash et al does not specifically disclose the method according to claim 6, wherein an image sharpness and/or an image resolution and/or a brightness and/or a color distribution of the image projected by the image projection unit will be adjusted. However Bailey et al in at least Fig. 3 and paragraphs 0058-0061discloses a method of adjusting the image quality of a display based on a user’s eye gaze direction (region of interest).  In at least paragraph 0061 Bailey discloses adjusting the brightness of the virtual content based on the region of interest calculated from the user’s eye gaze direction.  Therefore it would have been obvious to one of ordinary skill in the art to combine the method of Bailey et al with the system and method of Sangu et al in view of Eash et al in order to improve the system by providing a higher quality image to the user.  

9.  Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sangu et al (pub # 20200285058) in view of Eash et al (pub # 20200026350) as applied to claim 1 above, and further in view of Perek et al (pub # 20170131765).

Consider claim 12. Sangu et al in view of Eash et al does not specifically disclose the method according to claim 1, further comprising the step of: detecting any reflectivity of the eye based on an amplitude and phase of the radiation backscattered from the eye, wherein the input unit and/or output unit is operated based on the reflectivity.  However Perek et al in at least paragraph 0070 discloses light reflected from the eye surface contains amplitude and phase information corresponding to height fluctuations on the eye surface.  Therefore it would have been obvious to one of ordinary skill in the art to combine the system and method of Perek et al with the system and method of Sangu et al in view of Eash et al in order to improve precision and accuracy of eye tracking (Perek et al paragraph 0048).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222. The examiner can normally be reached Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAYCE R BIBBEE/Examiner, Art Unit 2624                                                                                                                                                                                                        

/MARK EDWARDS/Primary Examiner, Art Unit 2624